department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you do not operate under a state law governing credit unions therefore you are not a state- chartered credit_union within the meaning of sec_501 you are organized and operated to make loans to and accept deposits from nonmembers accordingly your purposes are broader than the mutual purposes’ within the meaning of sec_501 therefore you fail to meet the requirements of sec_501 and do not qualify for recognition under that section you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penaity file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely tamera ripperda director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date il legend foreign_country foreign law foreign language date date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you are a nonprofit financial_institution incorporated under foreign_country incorporation law on date you applied for recognition under sec_501 as a sec_501 state-chartered credit_union on date you submitted documents supporting this application those documents are in english as well as foreign language nowhere in those documents do you indicate that you conform to the requirements of the federal credit_union act you operate under foreign law law which generally provides that savings and credit cooperatives have as their primary purpose to promote through the cooperative movement full access to financial services to act as regulator of prices educate their members on the best management of their personal and family finances promote gainful activity through self- employment self-enterprise and the support of small enterprises and the development of leaders for the promotion of the cooperative movement and of the communities specifically section dollar_figure of foreign law provides that every cooperative in foreign_country may offer loans and other financial services to non-members your articles of incorporation indicate that you were organized for the following purposes a to receive the savings of its members either as payment for shares or deposits it may take deposits from non-members b to grant loans to its members for their personal needs or urgent business c to grant loans to non-members the total amount of loans to individuals not associated may not exceed the amount of loans granted to members d to grant loans to cooperative societies and other organizations that are not members of the cooperative savings and credit with the approval of the inspector of cooperatives of puerto rico e to make deposits in commercial banks that are recognized by the appropriate authority f to invest in cooperative societies that in any manner are authorized by law for investment of trust funds in puerto rico g to borrow money law sec_501 exempts organizations described in sec_501 from federal income_taxation r c sec_501 describes credit unions without capital stock organized and operated for mutual purposes and without profit revrul_69_282 1969_1_cb_155 determined that an organization that did not operate under the state law governing credit unions did not qualify as a credit_union under sec_501 the ruling states that state law determines whether organizations are credit unions for purposes of exemption from federal income_taxation under sec_501 revrul_69_283 1969_1_cb_156 determined that an organization formed by a group of individuals at a united_states military base in a foreign_country that met all but the territorial requirements of the federal credit_union act would be regarded as a credit_union under sec_501 the organization formed to accumulate savings and provide a source of credit at reasonable rates the organization restricted membership to united_states military personnel and civilians employed at the installation and provided services only to its members its purposes and method of operation conformed to the provisions of the act however the act applies only to the several states the district of columbia the several territories and possessions of the united_states the panama canal zone and the commonwealth of puerto rico the territorial requirement’ the organization was not located in one of these jurisdictions the ruling states that if an organization is not governed by the law of any of the states its status as a credit_union cannot be determined under state law nonetheless if the organization meets all but the territorial requirements of the act it will be regarded as a credit_union for purposes of exemption under sec_501 accordingly the organization qualified for recognition under sec_501 because it met all but the territorial requirements of the act revrul_72_37 1972_1_cb_152 clarifies that to qualify as a credit_union the organization must operate without profit and for the mutual benefit of its members as required by the federal statute in addition to being chartered under a state credit_union law as specified in revrul_69_282 in la caisse popu425_fsupp_512 d n h aff'd 563_f2d_505 cir the united_states district_court for the district of new hampshire determined that st mary’s operated for mutual purposes because bjoth borrowers and savers alike are required to be members of the institution and participate in the earnings_of the institution by receiving dividends declared on capital shares rationale not only do the law and your articles of incorporation allow you to make loans to and accept deposits from nonmembers but you actually do make loans to and accept deposits from nonmembers see revrul_72_37 a credit_union is operated for mutual purposes’ if bjoth borrowers and savers alike are required to be members of the institution and participate in the earnings_of the institution by receiving dividends declared on capital shares la caisse popu425_fsupp_512 d n h aff'd 563_f2d_505 cir your purposes are broader than the mutual purposes described in sec_501 accordingly you are organized and operated for purposes other than mutual purposes’ within the meaning of sec_501 additionally you failed to show that you operate under a state law governing credit unions a credit_union recognized under sec_501 must operate under the state law governing credit unions revrul_69_282 you are organized and operated in foreign_country which is not a state accordingly you cannot be organized under a state law governing credit unions nonetheless you may still be recognized under sec_501 if you meet all but the territorial requirements of the federal credit_union act act revrul_69_283 however you failed to provide information showing that you meet the requirements of the act therefore you are not a state-chartered credit_union within the meaning of sec_501 conclusion you fail to meet the requirements of sec_501 and do not qualify for recognition under that section you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely manager eo technical
